 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   ERIC SCHEUMANN,
                                                          Case No.: 2:18-cv-01772-JCM-NJK
11          Plaintiff(s),
                                                                         Order
12   v.
                                                                    (Docket No. 26)
13   CITY OF LAS VEGAS,
14          Defendant(s).
15         Pending before the Court is Plaintiff’s motion for protective order. Docket No. 26. The
16 motion was filed on an emergency basis. See id. Insufficient justification has been presented with
17 respect to the request for emergency relief, so the Court declines to give the motion expedited
18 treatment. Instead, the motion will be briefed and decided in the ordinary course. See Docket No.
19 9. In the interim, counsel remain responsible for meeting any and all deadlines in the case.
20         IT IS SO ORDERED.
21         Dated: October 18, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
